Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under PCT Article 8 for parent Application No. PCT/IB2017/053414, filed on 06/09/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 and 01/08/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claim 15 is objected to because of the following informalities:  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 17-18, and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "main tone" in claims 13-14, 17-18, 22-23 and “fundamental tone” in Claims 13, 17, and 22 are relative terms to each other which renders the claim indefinite.  The term "main tone" and “fundamental tone” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and the scope and difference between a “main tone” and a “fundamental tone”.  Examiner interprets the main tone and the fundamental tone as the base state of the tones when considering the harmonics of the tones 0 and [0101] details the fundamental tone parameters as f0, A0, ϕ0.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 10 recites “A method for performing synchrophasor estimation of an input signal, the input signal being representative of a sinusoidal power system voltage or current (This limitation is considered to be mere data gathering. An input signal representing voltage or current without any details of the generation of the signal is considered to be mere data gathering. Mere data gathering does not integrate into a practical application), the method comprising the steps of: periodic sampling a continuous time-domain waveform that includes the input signal to obtain a discrete time-domain function (This limitation pertains to a mathematical calculation. Sampling a waveform to obtain a discrete time-domain function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); transforming the discrete time-domain function to a discrete frequency-domain function (This limitation pertains to a mathematical calculation. Transforming a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and (This limitation pertains to a mathematical calculation. Estimating from a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards identifying the ambient situation, selecting data groups, and correcting data which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 11-15.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claim comprises the additional element of “the input signal being representative of a sinusoidal power system voltage or current,” are considered to be an insignificant extra-solution activity of merely data gathering since it is just provides the signal of voltage or current and not the means for generation of the signal. Merely data gathering does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 11-15 provide additional features/steps which are part of the computer method as detailed in claim 10, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 11-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

(This limitation is considered to be mere data gathering. An input channel acquiring signals representing voltage or current without any details of how the signal is acquired is considered to be mere data gathering. Mere data gathering does not integrate into a practical application); an analog-to-digital-converter device (This limitation is considered to be a generic device. An analog-to-digital converter is well understood in the art and can be seen in Zweigle (US10971933) and Gudmundsson (US20140343878). Generic well understood devices do not integrate into a practical application) connected to the input channel to convert the analog signals to discrete-time signals (This limitation pertains to a mathematical calculation. Converting analog signals to discrete signals is considered a mathematical calculation, therefor this is considered to be an abstract idea); and a data processing device (This limitation is considered a generic computing device. Generic computing devices are well understood in the art and can be seen in Zweigle and Yao (US20180348266). Generic computer devices do not integrate into a practical application) operatively coupled to the analog-to-digital-converter device, the data processing device configured to, provide a set of N equally spaced samples of the discrete time signals (This limitation is considered to be mere data gathering. Providing spaced samples without details of how the samples are provided is considered to be mere data gathering. Mere data gathering does not integrate into a practical application), apply a discrete time-domain window function to the set of N equally spaced samples to generate a windowed signal (This limitation pertains to a mathematical calculation. Applying a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), apply a discrete time Fourier transform (DFT) to the windowed signal to generate a DFT signal (This limitation pertains to a mathematical calculation. Transforming a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), estimate main/interfering tone parameters using an enhanced Interpolated DFT (e- lpDFT) of the DFT signal (This limitation pertains to a mathematical calculation. Estimating with a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), -5-DERVISKADIC et al.Atty Docket No.: DMB-2590-716 Appl. No.: To Be Assignedcompensate an original DFT spectrum for an estimated tone of the main/interfering tone parameters (This limitation pertains to a mathematical calculation. Compensating a spectrum with parameters is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), and determine instantaneous frequency, amplitude and phase of the at least one of a voltage or current signal using the estimated main/interfering tone parameters (This limitation pertains to a mathematical calculation. Determining parameters from an estimation is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards identifying the ambient situation, selecting data groups, and correcting data which constitute an abstract mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 17-18.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “input channel to acquire analog signals of at least one of a voltage or current signal of a power system” is considered to be an insignificant extra-solution activity of merely data gathering since it is just provides the signal of voltage or current and not the means for generation of the signal. Merely data gathering does not integrate into the judicial exception into a practical application. The analog-to-digital converter and data processing device are considered generic devices. Generic devices do not integrate into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 17-18 provide additional features/steps which are part of the computer method as detailed in claim 16, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 17-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application.

 	Claim 19 recites “A non-transitory computer readable medium having computer instructions recorded thereon, the computer instructions configured to perform a method for performing synchrophasor estimation of an input signal, the input signal being representative of a sinusoidal power system voltage or current (This limitation is considered to be mere data gathering. An input signal representing voltage or current without any details of the generation of the signal is considered to be mere data gathering. Mere data gathering does not integrate into a practical application), the method comprising the steps of: periodic sampling a continuous time-domain waveform that includes the input signal to obtain a discrete time-domain function (This limitation pertains to a mathematical calculation. Sampling a waveform to obtain a discrete time-domain function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); transforming the discrete time-domain function to a discrete frequency-domain function (This limitation pertains to a mathematical calculation. Transforming a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and estimating from the discrete frequency-domain function instantaneous parameters of a synchrophasor of the sampled continuous time-domain waveform, the instantaneous parameters comprising a frequency, an amplitude and a phase angle of the synchrophasor (This limitation pertains to a mathematical calculation. Estimating from a function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is considered to be computer software per se. The claim limitations are towards the execution of the computer software (program) with the preamble detailing “A non-transitory computer readable medium having computer instructions recorded thereon, the computer instructions configured to perform” has a medium that is interpreted as a generic device and therefore does not amount to significantly more. “Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards identifying the ambient situation, selecting data groups, and correcting data which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 19-23.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “the input signal being representative of a sinusoidal power system voltage or current,” are considered to be an insignificant extra-solution activity of merely data gathering since it is just provides the signal of voltage or current and not the means for generation of the signal. Merely data gathering does not integrate into the judicial exception into a practical application. In conclusion, the claim 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 20-23 provide additional features/steps which are part of the computer method as detailed in claim 19, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 20-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US20180348266) in view of Belega (“Accuracy Analysis of the Multicycle Synchrophasor Estimator Provided by the Interpolated DFT Algorithm”, 2013; As Present as #2 in 01/08/2020 IDS).
In regards to Claim 10, Yao teaches “A method for performing synchrophasor estimation of an input signal (EPLL method estimates signal u – [0032]; synchrophasor measurement method utilizes IZC and EPLL method – [0020], Figure 2), the input signal being representative of a sinusoidal power system voltage or current (measured signal u is a cosine function - [0032], Equation 9; measurement device for voltage and current measurements – [0016]), the method comprising the steps of: periodic sampling (sampling rate – [0020]) a continuous time-domain waveform that includes the input signal to obtain a discrete time-domain function (samples measured signal around zero crossing – [0021], Figure 3); and estimating from the discrete function instantaneous parameters of a synchrophasor of the sampled continuous time-domain waveform, the instantaneous parameters comprising a frequency, an amplitude and a phase angle of the synchrophasor (EPLL method estimates magnitude, phase angle, angular frequency of measured signal u – [0032]).”
Yao does not teach “transforming the discrete time-domain function to a discrete frequency-domain function.”
Belega teaches “transforming the discrete time-domain function to a discrete frequency-domain function (discrete-time Fourier Transform – Page 943, Section II, Left Column).”


In regards to Claim 11, Yao in view of Belega discloses the claimed invention as detailed above and Yao further teaches “the step of periodic sampling comprises: acquiring a time-domain signal corresponding to the continuous time-domain waveform (samples of the measured signal u become available – [0032]; Sampling of measured signal X creates discrete Time Domain – [0021], Figure 3); and periodically sampling the time-domain signal with a specific sampling rate Fs, to obtain the discrete time-domain function (sampling rate for EPLL method – [0020]; samples measured signal X around zero crossing – [0021], Figure 3).”

In regards to Claim 12, Yao in view of Belega discloses the claimed invention as detailed above and Belega further teaches “the step of transforming the discrete time-domain function comprises: extracting a finite-length portion of the discrete time-domain function, comprising N equally spaced samples (interval lengths – Page 942, Section I, Right Column); applying to the extracted finite-length sequence of N samples a discrete time-domain window function to obtain a windowed signal (window sequence – Page 943, Section II, Left Column); and applying a discrete time Fourier transform (DFT) to the windowed signal resulting in a frequency-domain function, to obtain the DFT spectrum (discrete-time Fourier Transform – Page 943, Section II, Left Column; DFT samples in discrete spectrum – Page 950, Section IV).”

In regards to Claim 15, Yao in view of Belega discloses the claimed invention as detailed above and Yao further teaches “the synchrophasor includes a complex function including an instantaneous frequency, amplitude and phase corresponding to the instantaneous frequency, amplitude and phase of the main tone of the input signal, referred to a common time reference (estimated signal y with angular frequency ω, phase angle Φ, and amplitude A – [0032]; ω, Φ, and A with discrete time index – [0036]-[0037]).”

In regards to Claim 19, Yao teaches “A non-transitory computer readable medium having computer instructions recorded thereon, the computer instructions configured to perform a method for performing synchrophasor estimation of an input signal (EPLL method not limited to any particular programming language or execution environment – [0055]; EPLL method estimates signal u – [0032]; synchrophasor measurement method utilizes IZC and EPLL method – [0020], Figure 2), the input signal being representative of a sinusoidal power system voltage or current (measured signal u is a cosine function - [0032], Equation 9; measurement device for voltage and current measurements – [0016]), the method comprising the steps of: periodic sampling (sampling rate – [0020]) a continuous time-domain waveform that includes the input signal to obtain a discrete time-domain function (samples measured signal around zero crossing – [0021], Figure 3); and estimating from the discrete frequency-domain function instantaneous parameters of a synchrophasor of the sampled continuous time-domain waveform, the instantaneous parameters comprising a frequency, an amplitude (EPLL method estimates magnitude, phase angle, angular frequency of measured signal u – [0032]).”
Yao does not teach “transforming the discrete time-domain function to a discrete frequency-domain function.”
Belega teaches “transforming the discrete time-domain function to a discrete frequency-domain function (discrete-time Fourier Transform – Page 943, Section II, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teaching of Belega to use a discrete Fourier Transform for the frequency measurement. Doing so would improve the accuracy of performing measurements.

In regards to Claim 20, Yao in view of Belega discloses the claimed invention as detailed above and Yao further teaches “the step of periodic sampling comprises: acquiring a time-domain signal corresponding to the continuous time-domain waveform (samples of the measured signal u become available – [0032]; Sampling of measured signal X creates discrete Time Domain – [0021], Figure 3); periodically sampling the time-domain signal with a specific sampling rate Fs, to obtain the discrete time-domain function (sampling rate for EPLL method – [0020]; samples measured signal X around zero crossing – [0021], Figure 3).”

In regards to Claim 21, Yao in view of Belega discloses the claimed invention as detailed above and Belega further teaches “the step of transforming the discrete time-domain function (interval lengths – Page 942, Section I, Right Column), comprising N equally spaced samples; applying to the extracted finite-length sequence of N samples a discrete time-domain window function to obtain a windowed signal (window sequence – Page 943, Section II, Left Column); and applying a discrete time Fourier transform (DFT) to the windowed signal resulting in a frequency-domain function, to obtain the DFT spectrum (discrete-time Fourier Transform – Page 943, Section II, Left Column; DFT samples in discrete spectrum – Page 950, Section IV).”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Belega in view of Yao and Zweigle (US10971933).

In regards to Claim 16, Belega teaches “A system for performing synchrophasor measurements comprising: the data processing device configured to, provide a set of N equally spaced samples of the discrete time signals (interval lengths – Page 942, Section I, Right Column), apply a discrete time-domain window function to the set of N equally spaced samples to generate a windowed signal (window sequence – Page 943, Section II, Left Column), apply a discrete time Fourier transform (DFT) to the windowed signal to generate a DFT signal (discrete-time Fourier Transform – Page 943, Section II, Left Column; DFT samples in discrete spectrum – Page 950, Section IV), estimate main/interfering tone parameters using an enhanced Interpolated DFT (e- lpDFT) of the DFT signal (processing interpolated DFT algorithm for phasor estimation – Page 943, Section II; interfering frequencies are higher than 85 Hz – Page 945, Right Column, Figure 5 on Page 946), -5-DERVISKADIC et al.Atty Docket No.: DMB-2590-716 Appl. No.: To Be Assigned compensate an original DFT spectrum for an (compensation of TV E values, comparing to harmonics to improve accuracy of estimator – Page 945).”
Belega does not teach “determine instantaneous frequency, amplitude and phase of the at least one of a voltage or current signal using the estimated parameters.”
Yao teaches “determine instantaneous frequency, amplitude and phase of the at least one of a voltage or current signal using the estimated parameters (EPLL method estimates magnitude, phase angle, angular frequency of measured signal u – [0032]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belega to incorporate the teaching of Yao to determine the frequency, magnitude and phase angle from the measured signal. Doing so would improve the accuracy of performing measurements.
Belega in view of Yao does not teach “an input channel to acquire analog signals of at least one of a voltage or current signal of a power system; an analog-to-digital-converter device connected to the input channel to convert the analog signals to discrete-time signals; and a data processing device operatively coupled to the analog-to-digital-converter device.”
Zweigle teaches “an input channel to acquire analog signals of at least one of a voltage or current signal of a power system (sensor component 520 with input – Column 12, Lines 15-45, Figure 5); an analog-to-digital-converter device connected to the input channel to convert the analog signals to discrete-time signals (AD Converter 518 – Column 12, Lines 15-45, Figure 5); and a data processing device operatively coupled to the analog-to-digital-converter device (Processor 524 connected to data bus connected to AD Converter – Column 12, Lines 15-45, Figure 5).”


Allowable Subject Matter
Claims 13-14, 17-18, and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 13, 17, and 22 detail a specific list of operations performed in step (i) to step (vi) which is not anticipated nor rendered obvious by the cited prior art Belega, Yao, Zweigle, or Gudmundsson. Claim 14 is dependent on Claim 13, Claim 18 is dependent on Claim 17 and Claim 23 is dependent on Claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863